ICJ_035_AerialIndicent1955_ISR_BGR_1959-05-26_JUD_01_PO_01_EN.txt. 148

SEPARATE OPINION OF JUDGE BADAWI
{Translation ]

I concur in the operative part of the Judgment and while
accepting the grounds on which it is based, restricting the effects
of the fiction established by Article 36, paragraph 5, to signatories
of the Charter or original Members of the United Nations, I am
of opinion that there is a further limitation which ought to be
added.

Indeed, in my opinion, only those original Members of the
United Nations who had made declarations accepting the juris-
diction of the Permanent Court of International Justice for a
definite period of time are included within the scope of Article 36,

paragraph 5.

D * D
* *

But before establishing the correctness of the interpretation
according to which an indication of that restriction is to be found
in the expression “‘still in force” and the corresponding expression
in the French text “pour une durée qui n'est pas encore expirée”,
it is desirable to show that the construction of that expression
by Israel, as referable to the date of the entry into force of the
Charter, apart from the arbitrary character of its selection, en-
counters an inescapable legal objection.

*
* *

In fact, the date of the entry into force of the Charter has no
individual significance. It marks the beginning of the existence of
the Charter as an international pact giving rise to rights and
obligations in the international sphere. It breathes life into and
gives effect to earlier ratifications as well as to subsequent ratifi-
cations by signatories of the Charter. But States admitted to the
United Nations after that date do not and cannot retroactively
assume any obligation going back to that date. All the elements
constituting the obligations assumed by them as a consequence
of their admission to the United Nations (parties, consent and
subject-matter) should be contemporaneous with the date of their
admission and it is at that date that their obligations arise.

Accordingly it cannot properly be held that any acceptance is
formed—even fictitiously—before.a State’s admission to the United
Nations (failure of consent) or after the dissolution of the Per-
manent Court of International Justice (failure of subject-matter).

25
AERIAL INCIDENT (SEPAR. OPIN. JUDGE BADAWI) 149

* * *

In these circumstances, to date back the obligation of Bulgaria,
after it had become a Member of the United Nations, to the entry
into force of the Charter, as the moment of virtual acceptance,
would be to confer upon that fixed and absolute date the magical
effect of giving to a declaration of acceptance, made by a State
which was not a party to the Charter at the time of the signature,
an existence independent of its author.

An interpretation of this kind, which disregards the essential
co-existence in an obligation of consent (real or fictitious), subject-
matter and parties, and separates these elements giving to each
a separate and distinct existence, is clearly inadmissible.

* * *

What then is meant by the expression ‘still in force’? It has
the same meaning as the corresponding expression in the French
text “pour une durée qui n'est pas encore expirée”. The difference
between the two texts is merely apparent and formal. In fact,
the expression “‘still in force” does not refer to a given date but
implies a period of time. It relates to any moment within the
duration of a declaration of acceptance and thus corresponds to
the French expression ‘qui n'est pas encore expirée”.

The meaning of the two expressions “still in force” and “pour
une durée qui n'est pas encore expirée” in the English and French
texts of Article 36, paragraph 5, having been thus defined, it
becomes a simple matter to define the intentions of the authors
of the Charter and to determine the interpretation of that provision.

It is known that the provision arose out of a desire to reconcile
the views of those in favour of the compulsory jurisdiction of the
new Court, with those who wished to retain the optional clause,
by the transfer to the new Court of declarations of acceptance of
the jurisdiction of the Permanent Court of International Justice.

In these circumstances, the first problem which arises is to
determine which declarations were thus to be transferred.

* * *

If all declarations were to be transferred, including those made
for a certain time and those made unconditionally (that is without
any time-limit), that would have required an absolute formulation
from which any concept of duration would have been excluded.

But any such absolute form would have done violence to the
intentions of States which had made declarations with a time
limitation since their acceptance of the Permanent Court of
International Justice would have been transferred to the Inter-
national Court without a time-limit.

26
AERIAL INCIDENT (SEPAR. OPIN. JUDGE BADAWI) 150

To cover the two categories of declarations, while continuing
to respect the desires of States which had accepted with a time-
limit, a double and comparatively complicated formula would
have been necessary.

The authors of the Charter preferred to deal only with the
category of declarations containing a time limitation, as is shown
by the wording which they adopted which is as categorical as it
could be both in the French text “pour la durée restant à courir”
and in the English text “for the period which they still have
to run’.

This choice was, moreover, justified by the fact that, according
to all the writers, the majority or the greater number of States
which accepted the jurisdiction of the Court belonged to that
category of declarations and, furthermore, because acceptances
without limitation of time, apart from the fact that they consti-
tuted in the beginning an unevolved form of the optional clause
which soon fell into disuse in the subsequent practice of States,
are more closely linked to the existence of the Permanent Court
of International Justice. Indeed the absence of the independent
and additional time factor postulates the termination of the
acceptance as soon as the subject-matter of the acceptance ceases
to exist or is destined to cease to exist.

The Bulgarian Declaration of 1921 being unconditional, that is
without any time-limit, could therefore not have been transferred
to the International Court of Justice even if the provision of
Article 36, paragraph 5, had not to be restricted to signatories
of the Charter.

*
* *

But, quite apart from any question of the construction of
paragraph 5 of Article 36, there is an organic consideration which
peremptorily excludes the possibility of giving any effect to the
Bulgarian declaration.

Bulgaria was, at the time of the San Francisco Conference, an
enemy country. But when it was decided to establish a new Court,
this decision was taken on the declared ground that if it had
been decided merely to reinstate the old Permanent Court of
International Justice, the enemy States which had signed the
1920 Statute would automatically have been parties to the Statute
of the Court, a consequence regarded as shocking and one which
the United Nations were determined to avoid.

In these circumstances, it would be contrary to the intentions
manifestly revealed that a fiction established by Article 36,
paragraph 5, should remain dormant to be subsequently applied
to a State whose admission to the United Nations is characterized
by an intentional interruption between the old Covenant of the
League of Nations and the Protocol of the Permanent Court of

27
AERIAL INCIDENT (SEPAR. OPIN. JUDGE BADAWI) I5I

International Justice and the declarations relating to it, on the
one hand, and the Charter and the Statute of the International
Court of Justice on the other hand.

The Treaty of Peace concluded with Bulgaria, which effaced the
latter’s enemy status, and Bulgaria’s admission to the United
Nations under Article 4 of the Charter, constitute for Bulgaria
a new career so far as both the Charter and the Statute are
concerned, to which any provision linking the past with the present

must be extraneous.
(Signed) A. BADAWI.
